Title: 105. A Bill for Reforming the Method of Proceeding in Writs of Right, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that, for trial of disputed titles to lands in a more simple mode than that which hath most commonly been used of late, the claimant or demandant of an estate in fee simple may sue forth, against the possessor or tenant, a writ of praecipe quod reddat; which issuing from the General Court, shall be in this form, or to this effect: “The commonwealth of Virginia to the sheriff of E, greeting. Command C D, that he, justly, and without delay, render unto A B,tenement containingof land, with the appurtenances in the hundred of  in the county of E, which he claimeth to be his right, and whereof he complaineth, that the aforesaid C D doth  withhold the possession. And unless he shall do so, then summon the said C D, that he appear before the Justices of our General Court, aton theday of the next court, to shew wherefore he hath not done it. And have you there then this writ. WitnessChief Justice of our said court, attheday ofin the year.” And issuing from the court of a county, city, or borough, in the like form with necessary alterations; and shall be directed to the sheriff of that county, or to the proper officer of that city, or borough, wherein the tenant resideth, or that wherein was his last place of abode. Upon which writ the count shall be in this form, or to this effect: “E to wit: A B, by F G, his Attorney, demands against C Dtenement, containingof land, with the appurtenances, in the hundred of  in the county of E, and bounded by. And whereupon the said A B saith that he hath right to have the tenement aforesaid, with the appurtenances, and offereth proof, that such is his right.”
If several tenements be demanded in the same count, the contents, situations, and boundaries, of each shall be inserted therein. To which count the tenant may plead in this form, or to this effect: “And the aforesaid C D, by H I, his Attorney, cometh, and defendeth the right of the said A B, when and where it behoveth him, and all that concerneth it, and whatsoever he ought to defend, and chiefly the tenement aforesaid, with the appurtenances, as of right namelytenement containingof land in the hundred of in the county of E, and bounded byand putteth himself upon the assize, and prayeth recognition to be made, whether he hath greater right to hold the tenement aforesaid, with the appurtenances, as he now holdeth it [or them] or the said A B to have it as he now demandeth it [or them].” And to such plea the replication shall be in this form, or to this effect: “And the aforesaid A B, in like manner, putteth himself upon the assise, and prayeth recognition to be made, whether he hath greater right to hold the tenement aforesaid, as he demandeth, or the said C D as he holdeth it [or them].” Whereupon twelve good and lawful men, qualified as jurors are required to be, shall be elected, tried, and charged, as the manner is, to make recognition of the assize; which charge shall be in this form, or to this effect: “You shall say the truth, whether C D hath more right to hold the tenement, which A B demandeth against him, by his writ of right, or A B to have it [or them] as he demandeth.” And at the trial, any matter may be given in evidence, which might have been specially pleaded. And  upon the verdict, or in the case of a demurrer, the like judgment shall be given, and upon such judgment the like execution awarded, as in case of a writ of right; and the party, for whom judgment shall be given, shall recover his costs of suit; and the demandant, if he recover his seisin, may also recover damages to be assessed by the recognitors of assize, for the tenant’s withholding possession of the tenement demanded. Where the praecipe quod reddat shall issue from the General Court, if return thereof be made, that the tenant is not found in the bailiwick of the officer, to whom it was directed, the demandant may sue forth a writ of exigi facias in this form, or to this effect: “The commonwealth of Virginia to the sheriff of E, greeting. We command you, that you cause C D to be required, from county court to county court, until five courts be passed, if he doth not appear; and if he doth appear, then summon him, that he be before the Justices of our General Court, aton theday of the next court, to shew wherefore he hath not rendered unto A Btenement, containing  of land, with the appurtenances, in the hundred of in the county of E. And have you there then this writ. WitnessChief Justice of our said court, at  theday ofin the year.” And when the residence, or last place of abode of the tenant, shall be out of the county, in which the land demanded lieth, a like writ of exigi facias shall also be directed to the sheriff of the latter county, and, in either case, a copy of such writ shall, within four weeks after the teste thereof, be printed in the Virginia Gazette; and the said writ or writs of exigi facias being returned in due form, and being printed as aforesaid, if the tenant shall not appear at the court to which the same is or are returnable, judgment shall be entered, that the demandant recover his seisin against the tenant. Where the praecipe quod reddat shall issue from the court of a county, city, or borough, if return thereof be made, that the tenant is not found in the bailiwick of the officer to whom it was directed, the demandant may sue forth a new praecipe every court, for five courts following, successively, if the tenant be not by one or other of them before summoned; and when the residence or last place of abode of the tenant shall be out of the county, city, or borough, in which the land demanded lieth, a testatum praecipe shall also be directed to the sheriff, or proper officer, of the latter county, city, or borough; and in either case a copy of the first of the said five praecipes shall, within four weeks after the teste thereof, be printed in the Virginia Gazette, and a copy of that, and of every other of them, shall,  within fourteen days after the teste of each, be set up at the door of his court-house by the officer to whom it shall be directed, and who, by an endorsement on such writ, shall be required by the clerk to do so, and return of the said five writs being made, that the tenant is not found in the bailiwick or bailiwicks of the officer or officers, to whom they were directed, and that they had been set up as is before directed, and the first of them being printed as aforesaid, if the tenant shall not appear at the court, to which some one of the said writs was returnable, judgment shall be entered, that the demandant recover his seisin against the tenant; but if the tenant against whom, without having appeared, or without having been summoned, any such judgment shall be rendered, shall be out of Virginia, at the time of the suit brought, the judgment shall be no bar to an action commenced by him, or any claiming under him, to be restored to the land recovered, within a year and a day after he or they shall come into the country, or, remaining out of it, within seven years after the judgment; in which action, or in a separate one, damages may also be recovered. If the tenant, whether summoned or not, shall appear, and afterwards make default, judgment shall be entered against him; and if, having been summoned, he shall not appear, the court shall make an order, that, unless he appear at the then next court, or see judgment shall be entered against him, which shall be entered accordingly, if a copy of that order, being delivered to him, or left at the place of his usual abode, fifteen days, or more, before such next court, and affidavit thereof being made, he shall not then appear. If the demandant or tenant, against whom any such judgment shall be rendered, at the time of the suit brought, shall be an infant, a married woman, or a person of unsound mind, the judgment shall be no bar to another action, commenced within five years after attainment of full age, discoverture, or recovery of understanding, or within the same time after the death of such privileged person.
 